The Secretary is the officer who has the keeping and is entrusted to make out copies of the acts of the Legislature. The clerk of the House of Delegates can only certify such proceedings as take place in the House of Delegates.
In the further progress of this cause the counsel for the plaintiff offered to read a deposition. The notice was that it would be taken in a certain county in the State of South Carolina, at the house of John Archelaus Ellmore; and the deposition was certified to have been taken in that State and county at the house of John Ellmore, and it was objected that the deposition was not taken at the place appointed by the notice, and so that the defendant had lost the benefit of cross-examination.